
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18

     VEECO INSTRUMENTS INC.
FIRST AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
October 26, 2000

--------------------------------------------------------------------------------

Table of Contents


ARTICLE 1. PURPOSE   1
ARTICLE 2. DEFINITIONS
 
1
ARTICLE 3. GENERAL RULES
 
2  
3.01 Compensation Committee
 
2   3.02 Number of Shares Subject to Plan   3   3.03 Determination of Fair
Market Value   3   3.04 Effective Date and Term of Plan   3
ARTICLE 4. ELIGIBILITY AND PARTICIPATION
 
4  
4.01 Eligible Employees
 
4   4.02 Restrictions on Participation   4   4.03 Participation in Offering   4
  4.04 Termination of Participation   4
ARTICLE 5. PAYROLL DEDUCTIONS
 
5  
5.01 Authorization to Make Payroll Deductions
 
5   5.02 Amount of Deduction   5   5.03 Reduction or Discontinuation of Payroll
Deductions During Offering Period   5   5.04 Deductions During Approved Leave of
Absence   6   5.05 Participant's Account   6
ARTICLE 6. OFFERING AND PURCHASEOF STOCK
 
6  
6.01 Offering Period
 
6   6.02 Purchase Price   6   6.03 Automatic Exercise   6   6.04 Number of
Shares Purchased Upon Exercise   7   6.05 Return of Unused Balance of
Participant's Account   7   6.06 Delivery of Stock   7   6.07 Restrictions on
Stock   7
ARTICLE 7. WITHDRAWAL FROM OFFERING
 
8  
7.01 Voluntary Withdrawal Prior to Close of Offering
 
8   7.02 Termination of Employment   8   7.03 Termination of Employment Due to
Death   8   7.04 Payment of Interest   8
ARTICLE 8. AMENDMENT AND TERMINATION
 
9
ARTICLE 9. MISCELLANEOUS PROVISIONS
 
9   9.01 Designation of Beneficiary   9   9.02 Non-Transferability   9   9.03
Use of Funds   10   9.04 Participant's Interest in Stock   10   9.05 No Interest
Payable   10   9.06 No Effect on Employment Rights   10   9.07 Governing Law  
10   9.08 Effective Date   10

i

--------------------------------------------------------------------------------




ARTICLE 1. PURPOSE


The Veeco Instruments Inc. First Amended and Restated Employee Stock Purchase
Plan is intended to provide an incentive to eligible employees of Veeco
Instruments Inc. (the "Company") and of any direct or indirect subsidiary of the
Company to have a greater interest in the Company's growth by providing them
with the opportunity to purchase Stock at a favorable price by means of payroll
deductions. The Plan is intended to qualify as an employee stock purchase plan
under Section 423 of the Internal Revenue Code of 1986, as amended.


ARTICLE 2. DEFINITIONS


Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below, unless a different meaning is plainly required by the
context:

Administrator means the person or persons appointed by the Committee to
administer the Plan in accordance with Article 3.

Base Earnings means the regular rate of pay for any pay period, excluding
payments for overtime, bonuses and other special payments, commissions and other
marketing incentive payments.

Board or Board of Directors means the Board of Directors of the Company.

Code means the Internal Revenue Code of 1986, as amended.

Committee means the Compensation Committee of the Board.

Company means Veeco Instruments Inc., or any successor corporation.

Employer means the Company and each Subsidiary.

Fair Market Value means the fair market value of the Stock as determined
pursuant to Section 3.04 of the Plan.

Offering means an offering of Stock for purchase under the Plan pursuant to
Article 6 of the Plan.

Participant means any eligible employee who has elected to participate in an
Offering under the Plan.

Plan means the Veeco Instruments Inc. Employee Stock Purchase Plan, as
hereinafter amended from time to time.

Stock means the Common Stock of the Company, par value $.01 per share.

Subsidiary means any corporation, limited liability company or other entity
which has elected under the Code to be taxed as a corporation and in which the
Company owns, directly or indirectly, stock or other equity interests possessing
50 percent or more of the total combined voting power of all classes of stock or
other equity interests of such entity. For this purpose, the rules of
Section 424(d) of the Code shall apply in determining the stock ownership of the
Company.


ARTICLE 3. GENERAL RULES


3.01 Compensation Committee

(a)The Plan shall be administered by the Compensation Committee of the Board of
Directors. The Committee shall consist of at least three directors of the
Company appointed by the Board. All members of the Committee shall be
(i) "disinterested persons" within the meaning of Rule 16b-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), if and as such Rule is in effect, and
(ii) "outside directors" within the meaning of Section 162(m) of the Code and
any applicable regulations. The Board may,

1

--------------------------------------------------------------------------------

from time to time, remove members from, or add members to, the Committee.
Vacancies on the Committee will be filled by the Board.

(b)The Committee shall have full authority and power to administer and construe
the Plan, subject to applicable requirements of law. Without limiting the
generality of the foregoing, the Committee shall have the following powers and
duties:

(i)to interpret the terms and provisions of the Plan;

(ii)to adopt, amend and repeal such rules, regulations, agreements and
instruments for implementing and administering the Plan as the Committee shall
deem necessary or advisable; and

(iii)to make all other determinations and take all other action necessary or
advisable for the implementation and administration of the Plan.



(c)The Committee may delegate such of its administrative duties to such other
persons as it deems appropriate in connection with administering the Plan.

(d)All decisions made by the Committee pursuant to the provisions of the Plan
shall be made in the Committee's sole discretion and shall be final and binding
on all persons who have an interest under the Plan.

(e)The Committee may act by a majority vote at a meeting of the Committee or by
a document signed by all of the members of the Committee. The Committee may
adopt such rules for the conduct of its affairs as it deems appropriate.

(f)The members of the Committee shall be indemnified by the Company against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan and against
all amounts paid by them in settlement thereof (provided such settlement shall
be approved by independent legal counsel) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except a judgment based upon a
finding of bad faith. Upon the institution of any such action, suit or
proceeding, a member shall notify the Company in writing, giving the Company an
opportunity, at its own expense, to handle and defend the same before such
member undertakes to handle it on his or her own behalf.

3.02 Number of Shares Subject to Plan

(a)The total number of shares of Stock available for Offerings under the Plan
shall be 250,000 shares, subject to adjustment as set forth in paragraph (b)
below. Such Stock may be authorized and unissued shares, treasury shares, or
shares previously issued and reacquired by the Company. Any shares for which an
Offering to purchase expires or is terminated or canceled may again be made
subject to Offerings under the Plan.

(b)If the number of shares of Stock outstanding is hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of another corporation by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, reverse stock split, combination of shares, or dividend payable in shares
of Stock, the number of shares for which Offerings may be made under this Plan
shall be increased or decreased proportionately, as the case may be, and the
Committee shall make the appropriate adjustment in the number and kind and price
of shares subject to Offerings then outstanding and unexercised. Except as
provided in the preceding sentence, no adjustment will be made in connection
with the issuance by the Company of any Stock or any warrants, rights or options
to acquire shares of Stock or of securities convertible into Stock

2

--------------------------------------------------------------------------------

3.03 Determination of Fair Market Value

For purposes of this Plan, the Fair Market Value of the Stock as of any given
date, shall be equal to the mean of the highest and lowest quoted sales price of
the Stock on such date, or if no sales price is available for such date, the
average of the reported closing bid and asked prices regular way for such date,
on (a) the New York Stock Exchange, (b) if the Stock is not listed or admitted
to trading on such exchange, on the principal national stock exchange on which
the Stock is then listed or admitted to trading, or (c) if not listed or
admitted to trading on any national stock exchange, as reported by the National
Association of Securities Dealers Automated Quotation System ("NASDAQ"). If the
Stock is not then listed on any national stock exchange or reported by NASDAQ
(or if no current bid and asked price is available), then the Fair Market Value
shall be determined in any reasonable manner approved by the Committee.

3.04 Effective Date and Term of Plan

No Offerings shall be made under the Plan after December 31, 2004.


ARTICLE 4. ELIGIBILITY AND PARTICIPATION


4.01 Eligible Employees

Subject to Section 4.02, each employee of an Employer whose customary employment
is expected to be more than twenty (20) hours per week and more than five
(5) months per year will be eligible to participate in Offerings which commence
after the date on which he or she meets these requirements, provided that such
employee submits the payroll deduction authorization required under Section 5.01
on or prior to the election deadline applicable to such Offering.

4.02 Restrictions on Participation

Notwithstanding any provisions of this Plan to the contrary, an employee shall
not participate in an Offering if either

(a)prior to the Offering, the employee owns stock, and/or holds outstanding
options to purchase stock, possessing 5 percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries; or

(b)immediately after purchasing Stock in such Offering, the employee would own
stock, and/or hold outstanding options to purchase stock, possessing 5 percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or any of its Subsidiaries.

For purposes of this section, the rules of Section 424(d) of the Code shall
apply in determining the stock ownership of the employee.

4.03 Participation in Offering

An employee may elect to participate in an Offering by filing a completed
payroll deduction election prior to the Offering commencement date. Such
election shall be made in accordance with the requirements of Article 5.

4.04 Termination of Participation

(a)An individual will cease to be a Participant in an Offering on the earliest
to occur of the following events:

(i)the date on which he or she ceases to be eligible to participate under
Section 4.01;

3

--------------------------------------------------------------------------------

(ii)the date on which the individual terminates employment with an Employer for
any reason other than death;

(iii)the date on which the employee elects to withdraw his or her payroll
deductions as provided in Article 7.



(b)For purposes of participation in the Plan, an individual who is on an
approved leave of absence shall be deemed to be an Employee for the first
90 days of such leave. If the individual does not return to regular full-time or
part-time employment (as the case may be) on or before the end of the 90-day
period, the individual's employment shall be deemed to have terminated on the
last day of such period and the individual will cease to be a Participant.

(c)In the event that an individual ceases to be a Participant, the withdrawal
provisions described in Article 7 shall apply.


ARTICLE 5. PAYROLL DEDUCTIONS


5.01 Authorization to Make Payroll Deductions

(a)Each employee who elects to participate in an Offering shall agree to have
deductions made by the Employer from his or her Base Earnings by filing a
payroll deduction authorization with the Employer on or before the election date
specified by the Administrator for the Offering.

(b)A Participant's payroll deduction authorization shall be effective for the
period beginning as of the first full payroll period beginning after the first
day of the Offering period and ending on the last day of the Offering period
unless the Participant withdraws from the Plan in accordance with Article 7.

(c)Unless and until a Participant elects otherwise, such Participant's payroll
deduction election for an Offering period will remain in effect for each
subsequent Offering period.

5.02 Amount of Deduction

A Participant may elect to have deductions made from his or her Base Earnings in
an amount equal to a whole percentage of his or her Base Earnings from 1 percent
(1%) to 10 percent (10%), or such other percentage as may be established by the
Administrator.

5.03 Reduction or Discontinuation of Payroll Deductions During Offering Period

(a)A Participant may elect to reduce his or her level payroll deductions during
an Offering period by providing notice in such form and manner as prescribed by
the Administrator no later than November 30th. Subject to paragraph (c), a
Participant may make only one such election during an Offering period.

(b)A Participant may elect to discontinue his or her payroll deductions for an
Offering period by providing notice in such form and manner as prescribed by the
Administrator no later than November 30th. A Participant who elects to
discontinue payroll deductions for an Offering may not again resume payroll
deductions for that Offering.

(c)The Administrator in its sole discretion may, at any time and with or without
notice, permit a Participant to change his or her election if it determines that
such change or revocation is justified by individual circumstances.

4

--------------------------------------------------------------------------------

5.04 Deductions During Approved Leave of Absence

An Employee who continues to be a Participant during an approved leave of
absence may elect to authorize the Employer to make deductions from payments to
be made by the Employer to the Participant during such leave of absence, if any.

5.05 Participant's Account

Amounts equal to deductions made in accordance with a Participant's election
under this Article 5 for an Offering period shall be credited to a bookkeeping
account established by the Administrator under the Plan.


ARTICLE 6. OFFERING AND PURCHASEOF STOCK


6.01 Offering Period

Offerings to purchase Stock under the Plan will be made during each of the
following periods:

(a)The first Offering period will commence as of July 1, 1995 and will end on
December 31, 1995.

(b)Each Offering period commencing after December 31, 1995 will be the calendar
year except as otherwise provided in paragraph (c).

(c)In the case of an employee who first satisfies the eligibility requirements
set forth in Section 4.01 after November 30th and before the following June 1st,
the initial Offering period will be the six-month period beginning on the
following July 1st and ending December 31st.

6.02 Purchase Price

The purchase price of Stock for an Offering shall be equal to the lesser of:

(a)85 percent (85%) of the Fair Market Value of the Stock on first business day
of the Offering period; and

(b)85 percent (85%) of the Fair Market Value of the Stock on the last business
day of the Offering period.

6.03 Automatic Exercise

Unless a Participant elects to withdraw prior to the close of an Offering period
in accordance with the provisions of Article 7, a Participant's election to
purchase Stock shall be deemed to be exercised automatically on the last day of
the Offering period.

6.04 Number of Shares Purchased Upon Exercise

(a)Subject to paragraphs (b) and (c), the number of whole shares of Stock
purchased by a Participant upon exercise shall be equal to: (i) the amount
credited to the Participant's account as of the close of the Offering period
(ii) divided by the purchase price per share of Stock.

(b)Notwithstanding any provision of the Plan to the contrary, an employee shall
not have the right to purchase stock under this Plan and all other employee
stock purchase plans of the Company and any of its Subsidiaries in excess of
$25,000 of Fair Market Value of the Stock (determined at the time such Offering)
for each calendar year in which such right to purchase Stock is outstanding. Any
right to purchase Stock under this Plan shall be deemed to be modified to the
extent necessary to satisfy the limitations of this paragraph.

(c)In the event that the total number of shares which are exercised for purchase
for an Offering exceeds the maximum number of shares available under the Plan
for such Offering, the

5

--------------------------------------------------------------------------------

Administrator shall make a pro rata allocation of the shares available for
delivery and distribution in an nearly a uniform manner as shall be practicable
and as it shall determine to be equitable.

6.05 Return of Unused Balance of Participant's Account

If any balance remains credited to a Participant's account after the exercise of
the Participant's Option, the Employer shall pay an amount to the employee equal
to such balance. In no event shall any balance in the account be available for
any other Offering under the Plan.

6.06 Delivery of Stock

The Company shall cause the Stock purchased in an Offering to be delivered to a
Participant by any of the following methods: by the delivery of certificates
directly to the Participant, by the delivery of such certificates to a brokerage
account held in the Participant's name, or by the electronic crediting of
ownership of such certificates to such brokerage account. Such delivery shall be
made as soon as administratively practicable following the close of each
Offering period.

6.07 Restrictions on Stock

All shares of Stock or other securities delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.


ARTICLE 7. WITHDRAWAL FROM OFFERING


7.01 Voluntary Withdrawal Prior to Close of Offering

(a)A Participant may withdraw from an Offering at any time prior to November 30.
The Participant's notice of withdrawal shall be made in the form and manner
determined by the Administrator.

(b)Upon receipt of a notice of withdrawal, the Employer shall cease making
payroll deductions from the Participant's Base Earnings and shall pay the
Participant the amount credited to his or her account as soon as
administratively practicable.

(c)A Participant who withdraws from an Offering may not again participate in
that Offering.

(d)A Participant's withdrawal from any Offering will not have any effect upon
his eligibility to participate in any succeeding Offering or in any similar plan
adopted by the Company or any of its Subsidiaries.

7.02 Termination of Employment

In the event that a Participant's employment is terminated for any reason other
than death prior to the close of an Offering, the Participant will be considered
to have withdrawn from the Offering and the Employer shall pay the Participant
the amount credited to his or her account as soon as administratively
practicable.

6

--------------------------------------------------------------------------------

7.03 Termination of Employment Due to Death

(a)In the event that Participant's employment is terminated because of his or
her death prior to the close of an Offering, his beneficiary shall have the
right to elect:

(i)to withdraw from the Offering and receive payment of the amount credited to
the Participant's account, or

(ii)to continue to participate in the Offering and purchase shares with the
amount credited to the Participant's account as of the date of the death.



(b)Such election shall be made by filing written notice in the form and manner
determined by the Administrator prior to the earlier of the applicable deadline
for withdrawal set forth in Section 7.01 or the expiration of a period of sixty
(60) days commencing with the Participant's date of death.

(c)In the event that proper notice is not timely received, the beneficiary shall
automatically be deemed to have elected to continue to participate in the
Offering.

7.04 Payment of Interest

Interest shall be paid on any and all money which is distributed to an employee
or his or her beneficiary pursuant to the provisions of this Article 7. The rate
of interest with respect to any Offering period shall be determined by the
Administrator prior to the first day of such Offering period and shall be
applied to the average amount in the Participant's account at the end of each
full calendar month during the completed portion of the Offering period. No
interest shall be paid for any month in which there is no balance on the last
day.


ARTICLE 8. AMENDMENT AND TERMINATION


The Board of Directors or the Committee may amend, modify, or terminate the
Plan; provided, however, that no such action of the Board or the Committee,
without approval of the stockholders of the Company, may (a) increase the total
amount of Stock which may be offered under the Plan (except for adjustments
resulting from a change in capitalization of the Company as described above),
(b) withdraw the administration of the Plan from the Committee or (c) permit any
person, while a member of the Committee, to be eligible to participate in the
Plan.


ARTICLE 9. MISCELLANEOUS PROVISIONS


9.01 Designation of Beneficiary.

A Participant may file a written designation of a beneficiary who is to receive
any stock and/or cash in the event of the Participant's death. Such designation
of beneficiary may be changed by the Participant at any time by written notice
to the Administrator. Upon the death of a Participant and upon receipt by the
Company of proof of identity and existence at the Participant's death of a
beneficiary validly designated by him or her under the Plan, the Company shall
deliver such stock and/or cash to such beneficiary. In the event of the death of
a Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant's death, the Company shall
deliver such stock and/or cash to the executor or administrator of the estate of
the Participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its discretion, may deliver such
stock and/or cash to the spouse or to any one or more dependents of the
Participant as the Company may designate. No beneficiary shall, prior to the
death of the participant by whom he has been designated, acquire any interest in
the stock or cash credited to the Participant under the Plan

7

--------------------------------------------------------------------------------

9.02 Non-Transferability

Neither payroll deductions credited to a participant's account nor any rights
with regard to the exercise of an election to purchase Stock under the Plan may
be assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 7.01.

Any rights with respect to a Participant's account and any election rights
granted under the Plan existing after the Participant dies are exercisable by
the Participant's designated beneficiary or, if there is no designated
beneficiary, by the Participant's legal representative.

9.03 Use of Funds

All such deductions received or held by the Employer under this Plan may be used
by the Employer for any corporate purpose and the Employer shall not be
obligated to segregate such payroll deductions.

9.04 Participant's Interest in Stock

A Participant will have no interest in Stock covered by his or her election
until such purchase has been completed.

9.05 No Interest Payable

Except as otherwise provided in Section 7.04, no interest will be paid on any
money paid into the Plan or credited to any Participant's account.

9.06 No Effect on Employment Rights

Nothing in this Plan or in any election made under it shall confer on any
employee any right to continue in the employ of the Company or its Subsidiaries
or limit in any manner or to any extent the right of the Company or its
Subsidiaries to terminate the employment of any employee at any time.

9.07 Governing Law

The provisions of the Plan shall be construed, administered and enforced
according to the laws of the State of New York, without regard to the conflicts
of law provisions thereof.

9.08 Effective Date

This Plan was originally effective as of July 1, 1995 (the "Original Plan"). The
Original Plan will continue in effect for all matters relating to Plan years
ending on or prior to December 31, 2000 (including the purchase of Shares and
other issues occurring after the end of such Plan year). The First Amended and
Restated version of this Plan became effective on October 26, 2000 and will be
in effect for all matters relating to Plan years beginning on and after
January 1, 2001 (including participation election and other issues which will
commence prior to the beginning of such Plan year).

8

--------------------------------------------------------------------------------



QuickLinks


Table of Contents
ARTICLE 1. PURPOSE
ARTICLE 2. DEFINITIONS
ARTICLE 3. GENERAL RULES
ARTICLE 4. ELIGIBILITY AND PARTICIPATION
ARTICLE 5. PAYROLL DEDUCTIONS
ARTICLE 6. OFFERING AND PURCHASEOF STOCK
ARTICLE 7. WITHDRAWAL FROM OFFERING
ARTICLE 8. AMENDMENT AND TERMINATION
ARTICLE 9. MISCELLANEOUS PROVISIONS
